Title: To James Madison from Robert Barclay, 5 October 1808
From: Barclay, Robert
To: Madison, James



Dear Sir
Aylett’s Warehouse 5th. Octr. 1808

When a settlement of my fathers Accts: with the U States took place last summer there were some doubts remained with the Auditor & Comptroler on the subject of the expenditure of $4000, which sum my father on the 20th Decer: 1791 placed in the hands of Mr. Jas. Simpson (for Public purposes) who was then at Gibralter & is now I am informed in Algiers.  Mr. Harrison and Mr. Duval did not think themselves justifiable in accounting to me for a balance $1862.2/3 remaining with Mr. Simpson; untill I can obtain some information from him on the subject.
With a view of obtaining this required information, I have now written to Mr. Simpson and inclose the letter to you with a request that you will forward it by the first opportunity or with the first dispatches you send to Algiers.  By doing so, you will indeed infinitely oblige me.
Be pleased to add to the obligation by excusing the trouble I give you, by presenting my respectful Compliments to Mrs: Madison and by accepting my sincere assurances of great respect.  I am Sir Your Obt. Servt:
